Citation Nr: 1021823	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-21 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for a lung disorder, to 
include an acute flash pulmonary edema, chronic obstructive 
pulmonary disease (COPD), and asthmatic bronchitis, to also 
include as due to asbestos exposure.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk

INTRODUCTION

The Veteran served on active duty from May 1968 to March 
1970.

This case initially came before the Board of Veterans' 
Appeals (Board) from a May 2005 rating decision of the RO.  

The medical evidence shows that although the Veteran raised a 
claim of entitlement for service connection for pulmonary 
edema as due to asbestos exposure specifically, there is 
evidence that he has a diagnosis of COPD and asthmatic 
bronchitis associated with the same symptoms.  The Court of 
Appeals for Veterans Claims (Court) recently found that the 
use of "condition(s)" in regulation 38 C.F.R. § 3.159(a)(3) 
indicates that a single claim can encompass more than one 
condition and that an appellant can reasonably expect that 
alternative current conditions within the scope of the filed 
claim will be considered.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009).

Accordingly, the Board has recharacterized the matter on 
appeal as stated on the preceding page.  

The the issue of service connection for renal stenosis has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 

Further action on the issue of a TDIU rating is deferred 
pending completion of the requested development.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991). 




REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claim must be remanded for further action.  

With respect to asbestosis or other asbestos-related 
diseases, VA has issued a circular on asbestos-related 
diseases.  This circular, DVB Circular 21- 88-8, Asbestos- 
Related Diseases (May 11, 1988) (DVB Circular), provides 
guidelines for considering compensation claims based on 
exposure to asbestos.  The information and instructions from 
the DVB Circular were included in a VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, para. 7.68 (Sept. 21, 1992).  

Subsequently, the M2-1 provisions regarding asbestos exposure 
were amended.  The new M21-1 guidelines were set forth at 
M21-1, Part VI, para. 7.21 (Oct. 3, 1997).  The guidelines 
provide, in part, that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal disease; that VA is to develop any evidence of 
asbestos exposure before, during and after service; and that 
a determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some 
of the major occupations involving exposure to asbestos 
include mining, milling, work in shipyards, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc.  

High exposure to respirable asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers, 
and this is significant considering that, during World War 
II, U.S. Navy veterans were exposed to chrysotile, amosite, 
and crocidolite that were used extensively in military ship 
construction.  Furthermore, it was revealed that many of 
these shipyard workers had only recently come to medical 
attention because the latent period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  While the Veteran was 
on active duty from May 1968 to March 1970, he worked as a 
wheeled vehicle mechanic.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  See Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual 
M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VAOPGCPREC 
4-00. 

In short, with respect to claims involving asbestos exposure, 
VA must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupational 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, 
Asbestos-Related Diseases (May 11, 1988).  

Thus, VA must analyze the appellant's claim of entitlement to 
service connection for asbestosis under these administrative 
protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  As 
noted, the latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV- 
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id. 

The Veteran's DD Form 214 indicates that he served as a 
wheeled vehicle mechanic during service.  The January 1969 
service treatment record (STR) notes treatment for a cough 
while the December 1969 STR notes treatment for an upper 
respiratory infection.

In an October 2000 statement C.R.B., M.D., provided current 
diagnoses of COPD, asthmatic bronchitis and history of acute 
flash pulmonary edema.

In a February 2005 application for special monthly 
compensation the Veteran indicated that from October 1998 to 
December 1998 he had worked as a truck driver for Dobson 
Trucking.

In a June 2006 substantive appeal the Veteran indicated that 
he was exposed to asbestos in the buildings, barracks, work 
areas, and by handling parts manufactured with asbestos such 
as heater cores.

In a May 2010 Informal Hearing Presentation, the Veteran's 
representative indicated that because of the nature of the 
Veteran's job in service not only is it likely that the 
Veteran was exposed to asbestos, but he was exposed to 
harmful chemicals in the various fuels and maintenance fluids 
that may have caused his current lung disorders.

Additionally, the Veteran has not been afforded a VA 
examination to assess the etiology of his current lung 
disorder.  Under 38 C.F.R. § 3.159(c)(4), a VA medical 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Here, VA treatment records show a 
current medical diagnosis of a pulmonary edema, asthma and 
COPD and lay evidence of possible exposure to asbestos (and 
other chemicals) in service, but there is insufficient 
evidence to determine whether current lung disease is related 
to exposure to asbestos or otherwise related to service. 
Consequently, a VA examination to obtain a medical opinion is 
indicated.

As noted, further consideration of the matter of a TDIU 
rating must be deferred at this time. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his claim.  

The RO should obtain all of the Veteran's 
pertinent VA treatment records.  The RO 
should obtain any outstanding private 
treatment records, particularly records 
from Surry Medical Specialists, P.A., 
from May 2004 to present.  All attempts 
to obtain these records should be 
documented in the claims folders.  The RO 
should continue its attempts to obtain 
these records until it is reasonably 
certain that further attempts would be 
futile or that the records do not exist.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The RO should send the Veteran an 
asbestos exposure questionnaire.  He 
should be informed that he needs to 
provide a complete history of his 
employment before and after service as 
well as his smoking history.  He should 
also state whether he is receiving 
disability benefits from the Social 
Security Administration or other agency. 

4.  Then, the Veteran should be scheduled 
for a pulmonary examination by a 
specialist in pulmonary diseases.  The 
claim's file should be forwarded to the 
examiner.  Following a review of the 
service treatment records and relevant 
post-service medical records, obtaining 
the Veteran's military and employment 
history, the clinical examination, and 
any tests that are deemed necessary, to 
specifically include (given that private 
medical evidence shows a current 
diagnosis of pulmonary edema, COPD, and 
asthmatic bronchitis) appropriate X- 
rays, which should be reviewed by a 
designated "B reader" radiologist 
(i.e., one certified by examination to 
read and grade asbestos films), the 
examiner should address the following 
questions:

(a) What pulmonary diseases does the 
Veteran currently have?

(b) Is it at least as likely as not (50 
percent or greater degree of probability) 
that any lung disease that is currently 
present, to specifically include 
pulmonary edema, COPD, and asthmatic 
bronchitis, began during service or is 
due, at least due in part, to any 
incident of active duty, to include 
exposure to asbestos and/or other 
chemicals in-service?
 
The examiner should comment on the effect 
of the Veteran's smoking and/or the 
Veteran's potential post-service exposure 
to asbestos, taking into account his 
employment history. 

The examiner is also requested to provide 
a rationale for any opinion expressed and 
is advised that if a conclusion cannot be 
reached without resort to speculation, he 
or she should so indicate in the 
examination report.

5.  To help avoid a future remand, the RO 
must ensure that all requested action 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After completion of the above and any 
other development deemed necessary, the 
RO should review and re-adjudicate the 
issue on appeal.  If such action does not 
grant the benefit claimed, the RO should 
provide the Veteran and his 
representative a supplemental statement 
of the case and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to this Board for appellate review. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



